                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

ROGER DALE SALTER                                 )
                                                  )
     Petitioner,                                  )
                                                  )
v.                                                )   Criminal Action No. 15-163-KD-MU-1
                                                  )
UNITED STATES OF AMERICA,                         )   Civil Action No. 17-007-KD
                                                  )
       Respondent.                                )

                                              ORDER

       This action is before the Court on pro se Petitioner Roger Dale Salter’s “Motion to

Withdraw His 28 U.S.C. [§] 2255 Motion [to Vacate, Set Aside, or Correct Sentence by a Person

in Federal Custody,]” (Doc. 52), and the Government’s Response thereto. (Doc. 54). Previously,

the Court afforded the Government an opportunity to respond to Salter’s motion. See (Doc. 53).

The Government, in response, states that it has no objection to dismissal of Salter’s § 2255 petition.

       Accordingly, Salter’s motion (Doc. 52) is GRANTED and his Motion to Vacate Pursuant

to 28 U.S.C. § 2255 is DISMISSED.

       The Clerk shall mail Salter a copy of this Order.

               DONE the 11th day of June 2019.


                                               /s/ Kristi K. DuBose
                                               KRISTI K. DuBOSE
                                               CHIEF UNITED STATES DISTRICT JUDGE
